ACCEPTED
                                                                                      07-15-00266-cv
                                                                        SEVENTH COURT OF APPEALS
                                                                                  AMARILLO, TEXAS
                                                                                9/17/2015 2:56:44 PM
                                                                                    Vivian Long, Clerk



                CASE NO. 07-15-00266-CV
                                                                   FILED IN
      IN THE SEVENTH COURT OF APPEALS
                                7th COURT OF APPEALS
                                  AMARILLO, TEXAS
             AT AMARILLO, TEXAS 9/17/2015 2:56:44 PM
          ***************************************** VIVIAN LONG
                                                       CLERK
               CITY OF GLEN ROSE, TEXAS and
THE BOARD OF ADJUSTMENT OF THE CITY OF GLEN ROSE, TEXAS,
                                           Appellants,
                              v.

                   ERNEST and SHIRLEY REINKE,
                                                      Appellees.
            *****************************************
                     Appeal from Cause No. C10381
            in the 249th Judicial District of Somervell County,
                the Honorable William Bosworth, Presiding
            *****************************************
                 APPELLANTS’ FIRST MOTION FOR
               EXTENSION OF TIME TO FILE BRIEF
            *****************************************

    Fredrick “Fritz” Quast              Brady Pendleton
    fquast@toase.com                    Glen Rose City Attorney
    Texas Bar No. 24032974              brady@pendletonlawoffices.com
    Wayne K. Olson                      Law Offices of Bradley L. Pendleton
    wolson@toase.com                    P.O. Box 483
    Texas Bar No. 15276900              Stephenville, Texas 76401
    Ashley D. Dierker                   Telephone No.: (254) 965-4000
    adierker@toase.com                  Fax No.: (817) 887-3196
    Texas Bar No. 24065399
    Members of the Law Firm of:
    Taylor, Olson, Adkins, Sralla
           & Elam, L.L.P.
    6000 Western Place, Suite 200
    Fort Worth, Texas 76107
    Telephone No.: (817) 332-2580
    Fax No.: (817) 332-4740


                  ATTORNEYS FOR APPELLANTS
                     CASE NO. 07-15-00266-CV
        IN THE SEVENTH COURT OF APPEALS
               AT AMARILLO, TEXAS
          *****************************************
               CITY OF GLEN ROSE, TEXAS and
THE BOARD OF ADJUSTMENT OF THE CITY OF GLEN ROSE, TEXAS,
                                           Appellants,
                              v.

                ERNEST AND SHIRLEY REINKE,
                                            Appellees.
           *****************************************
               APPELLANT’S FIRST MOTION FOR
              EXTENSION OF TIME TO FILE BRIEF
           *****************************************
TO THE HONORABLE JUSTICES OF THE SEVENTH COURT OF APPEALS:

      Now comes the City of Glen Rose, Texas, and The Board of Adjustment of the

City of Glen Rose, Texas (collectively, Appellants), Appellants before this Court and

defendants in the trial court. Appellants move this Court for an order extending time

to file their brief. Appellants will show the following in support of this motion:

                               1. Background Facts

      The clerk’s record was filed August 19, 2015.

                           2. The Extension Requested

      If no extension is granted by this Court, the Appellants’ opening brief is due on

Monday, September 21, 2015. Tex. R. App. P. 38.6(c). Appellants seek an

extension of time for a period of fourteen (14) days, until and including Monday,



                                          1
October 5, 2015. This case is not accelerated and has not yet been set for submission.

                             3. Grounds for Extension

      A reasonable explanation and good cause for the need for more time to file the

brief exists. Since the date the clerk’s record was filed, the undersigned counsel has

been occupied with numerous other matters, including:

      (1)    On September 22, 2015, the case of City of Carrollton v. Milan Hamrla,

             et al., Case No. 02-15-00119-CV, is set for submission with oral

             argument to the Second Court of Appeals. The undersigned counsel

             represents the City of Carrollton and is preparing for argument in that

             case. The record is extensive (over 3,600 pages in clerk’s record and a

             five-volume reporter’s record).

      (2)    The undersigned counsel is city attorney for a city that has placed two of

             its most senior officials on administrative leave pending an investigation

             this summer. Late August and early September are important to the

             budget adoption, property tax rate adoption, and the November election

             cycle for cities, and the undersigned has been busy assisting interim

             officials with these and related tasks.

      (3)    The undersigned counsel represents the Town of Annetta South in the

             case of Town of Annetta South, et al. v. Seadrift Development, L.P., Case

             No. 14-1052 before the Texas Supreme Court. Although review has not


                                          2
             been granted, on September 4, 2015, the supreme court requested full

             briefing on the merits, with Annetta South’s brief due on October 4,

             2015. The undersigned has begun preparing the brief.

      No other attorney in counsel’s firm has had sufficient time, appellate expertise

and familiarity with this case to prepare the brief. Finally, this is the first extension

sought by the undersigned counsel in this case. The requested extension will not

unduly delay this case. The extension is not sought for purposes of delay, but so that

justice may be done.

                                    4. Verification

      Verification of this motion is not required pursuant to Rule 10.2 of the Texas

Rules of Appellate Procedure because the facts in support of this motion are either

within the appellate record, or are within the personal knowledge of the undersigned

counsel. Tex. R. App. P. 10.2.

                             REQUEST FOR RELIEF

      For the reasons stated, Appellants request this Court enter an order granting the

requested extension of time. Appellants seek an extension of time for a period of

fourteen (14) days, until and including Monday, October 5, 2015.




                                           3
    Respectfully Submitted,

    /s/ Fredrick “Fritz” Quast
    Fredrick “Fritz” Quast
    fquast@toase.com
    Texas Bar No. 24032974
    Wayne K. Olson
    wolson@toase.com
    Texas Bar No. 15276900
    Ashley D. Dierker
    adierker@toase.com
    Texas Bar No. 24065399

    Taylor, Olson, Adkins, Sralla
          & Elam, L.L.P.
    6000 Western Place, Suite 200
    Fort Worth , Texas 76107
    (817) 332-2580 - Telephone
    (817) 332-4740 - Fax

    Brady Pendleton
    Glen Rose City Attorney
    brady@pendletonlawoffices.com
    Law Offices of Brady L. Pendleton
    P.O. Box 483
    Stephenville, Texas 76401

    ATTORNEYS FOR APPELLANTS




4
                      CERTIFICATE OF CONFERENCE

     A conference was held on the merits of this motion on September 17, 2015,
between the counsel for Appellees, Stuart V. Neal, and the undersigned counsel for
Appellant. This motion is not opposed.

                                              /s/ Fredrick “Fritz” Quast
                                              Fredrick “Fritz” Quast


                         CERTIFICATE OF SERVICE

      A true and correct copy of the above and foregoing motion has been served
through the electronic service provider pursuant to Rule 9.5(b) on this day, September
17, 2015, to the following counsel for Appellees:

Stuart V. Neal
snealattorney@hotmail.com
201 East Bridge Street
Granbury, Texas 76048
Phone : (817) 573-9980
Fax: (817) 579-6280
Attorney for Appellees

                                       /s/ Fredrick “Fritz” Quast
                                       Fredrick “Fritz” Quast


                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9.4(3) of the Texas Rules of Appellate Procedure, the
undersigned authority hereby certifies that according to the word processing software
used to prepare this filing, the word count of this document is 531.

                                       /s/ Fredrick “Fritz” Quast
                                       Fredrick “Fritz” Quast




                                          5